Citation Nr: 1548122	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  What evaluation is warranted for chronic low back pain with disc collapse at L4-L5 level from December 21, 2003 to April 15, 2014?

2.  What evaluation is warranted for degenerative disc disease and degenerative arthritis of the lumbar spine from April 16, 2014?

3.  What evaluation is warranted for right olecranon bursitis from December 21, 2003 to April 27, 2014?

4.  What evaluation is warranted for right olecranon bursitis from April 28, 2014? 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities prior to October 14, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May to August 1979 and from
February to December 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2004 and April 2007 of the Department of Veterans Affairs (VA) Regional Office RO in Boston, Massachusetts.  The case was remanded in February 2014.  

In March 2013, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record

A September 2014 rating decision granted a 100 percent evaluation for a major depressive depression was assigned effective October 14, 2004.  Prior to that date, a 30 percent combined evaluation was in place for service-connected disabilities (low back pain, hiatal hernia with hepatitis C, and right olecranon bursitis).  In his initial application for compensation received by VA in December 2003, the Veteran stated that he was not employed, that he was last employed in May 2003, and that he had been denied benefits from Social Security.  At his VA examination in February 2004, he reported that he had returned to his job as a truck driver but that because of continual back pain, he could not drive for more than a few hours at a time and had been restricted for local trips and jobs.  In November 2004, a VA health care provider noted that the Veteran had been unemployed since his back problems began.  

The record before the Board can reasonably be construed to include a request for a total disability evaluation based on individual unemployability due to service connected disorders prior to October 14, 2004.  The United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) noted that a request for a total disability evaluation based on individual unemployability due to service connected disorders is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  In this case, however, the RO has not had the opportunity to determine whether the Veteran meets the criteria for a total disability evaluation based on individual unemployability due to service connected disorders prior to October 14, 2004.  As such, the Board finds that it is appropriate to separate the adjudication of the schedular disability rating for the Veteran's service-connected lumbar spine disability from the adjudication of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Id at 455 (It is permissible for the Secretary to bifurcate a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from the adjudication of an increased rating claim in appropriate circumstances).  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 14, 2004, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From December 21, 2003 to October 7, 2004, the Veteran's service-connected lumbar spine disability was not manifested by either forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the thoracolumbar spine, or by incapacitating episodes.  

2.   From October 8, 2004 to April 15, 2014, at its worst, the Veteran's service-connected lumbar spine disability was manifested by forward flexion of the thoracolumbar spine 30 degrees or less; but not by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during a 12-month period.  

3.  Since April 16, 2014, the Veteran's service-connected lumbar spine disability has not been manifested by unfavorable ankylosis of the entire spine.

4.  Prior to April 28, 2014, the Veteran's service-connected right elbow disability was manifested evidence of painful motion but not by flexion limited to 90 degrees, extension limited to 75 degrees, impairment of supination, or impairment of pronation.

5.  Since April 28, 2014, the Veteran's service-connected right elbow disability has not been manifested by flexion limited to 90 degrees, extension limited to 75 degrees, impairment of supination, or impairment of pronation.

 
CONCLUSIONS OF LAW

1. Prior to October 8, 2004, the criteria for an initial evaluation in excess of 20 percent for chronic low back pain with disc collapse at L4-L5 level were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).
 
2.  From October 8, 2004 to April 15, 2014, the criteria for a 40 percent evaluation, but no higher, for chronic low back pain with disc collapse at L4-L5 level were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

3.  Since April 16, 2014, the criteria for an evaluation in excess of 60 percent, for lumbar degenerative disc disease with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

4.  Prior to April 28, 2014, the criteria for a 10 percent evaluation, but no higher, for right olecranon bursitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, and 5213 (2015).

5.  Since April 28, 2014, the criteria for an evaluation in excess of 10 percent for right olecranon bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, and 5213.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's February 2014 Remand, the Appeals Management Center (AMC) requested the Veteran to identify any medical treatment since November 2013, obtained VA treatment and Social Security records, scheduled VA examinations to determine current severity of service-connected lumbar spine and right elbow disabilities, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the February 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  During the March 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original disability evaluations assigned following awards of service connection for chronic low back pain with disc collapse at L4-L5 level and right olecranon bursitis.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbar Spine

The evidence shows that from December 21, 2003 to April 15, 2014, the Veteran's chronic low back pain with disc collapse at L4-L5 level was evaluated as 20 percent disabling pursuant to Diagnostic Code 5237.  Beginning April 16, 2014, his back disability was recharacterized as lumbar degenerative disc disease with degenerative arthritis and evaluated at 60 percent disabling pursuant to Diagnostic Code 5243.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, whether there are or whether there are not symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.

Where forward thoracolumbar flexion is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis a 20 percent rating is assigned.  Id.

Where forward thoracolumbar flexion is 30 degrees or less; or, when favorable ankylosis of the entire thoracolumbar spine is shown a 40 percent rating is assigned.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Finally, unfavorable ankylosis of the entire thoracolumbar spine warrants a 100 percent rating.  Id.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

VA will evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. §4.25.

The formula for rating an intervertebral disc syndrome provide the following: 

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

A December 2003 telephone encounter note indicates that the Veteran was evaluated extensively while in Army with lumbar magnetic resonance imaging in June 2003.  That study revealed a possible lateral L4-5 herniated disc.  An electromyogram showed possible radiculopathy but not specific.  The Veteran denied radiation down his legs or buttocks.

At a February 2004 VA examination the appellant reported severe back pain.  The examiner noted that a December 2003 lumbar magnetic resonance imaging study showed early degenerative changes and a small midline bulge at L4-L5 and no canal or foraminal compromise.  Physical examination demonstrated slightly limited lumbar flexion and limited lumbar sideward flexion and rotation.

At a February 2004 VA spine examination the Veteran reported that despite physiotherapy, massages, the use of a TENS unit, anti-inflammatory drugs, narcotic drugs, and epidural injections, he continued to have recurrent lower back pain.  The appellant also stated that pain referred down the back of both legs and that he had been diagnosed with sciatica.  The Veteran denied having problems with defecation, urination, and leg weakness.  The Veteran reported that he had returned to his job as a truck driver but that because of the continual back pain, he could not drive for more than a few hours at a time and had been restricted to driving local trips.  

Physical examination revealed lower back stiffness.  A range of motion study revealed flexion to 45 degrees, and extension to 10 degrees.  Straight leg raise was limited to 45 degrees.  The examiner noted that the Veteran demonstrated limited lateral flexion and rotation.  Ankle jerks were normal.  The Veteran was diagnosed as having low back syndrome, probably on the basis of degenerative joint disease with a small midline bulge at L4-L4; recurrent persistent low back pain, despite many medical treatments at medical installations including medications injections, physiotherapy, and TENS.  MRI studies done at West Roxbury Veterans Hospital in 2004 revealed degenerative changes and a small midline bulge of L4-L5 without spinal cord compression.  

In September 2004, the Veteran reported to Urgent Care with complaints of chronic back pain.  Physical examination demonstrated no overt deformity.  Strength was 5/5 bilaterally, sensation was intact to touch, reflexes were 3+ throughout, and gait was normal.  The impression was chronic sciatica.  

On October 8, 2004, the Veteran described on and off sharp pain in the low back rarely going down the left thigh.  Range of motion demonstrated limited forward flexion of the spine to 30 degrees of the lumbar spine and extension to zero; otherwise, there was full lateral bending and twisting.  Strength was 5/5, deep tendon reflexes were 2+ in the lower extremities, and he was grossly intact to light touch in both legs.  Straight leg raising revealed hamstring tightness.  Thomas test and Ely test elicited low back pain.  An October 2004 VA Nurse Practitioner note indicated that on physical examination of the back, the spine was straight and demonstrated full range of motion.  The Veteran reported severe, disabling back pain that prevented normal activities of living.    In November 2004, the Veteran reported to Urgent Care with complaint that his back was "killing him."

A November 2004 Discharge Summary for psychiatric admission notes that he was complaining of severe unrelieved back pain at the time of admission.  Multiple x-rays and an MRI showed only minimal findings.  

The Veteran underwent VA spine examination in July 2006.  The examiner noted that although the Veteran appeared to have no evident difficulty in walking, he found it extremely difficult to arise from a sitting position and did so only with great facial contortions and constant repeated vocal expressions of significant pain.  The examiner opined that the appellant's expressions of pain were out of proportion and histrionic.  He stood and walked with his entire spine held in an almost completely rigid immobile manner.  He was noted to have frequent grunts and groans while performing relatively simple maneuvers.  His compliance with requested range of motion testing failed to result in his bending forward more than 15 degrees in flexion from a completely extended posture throughout his entire thoracolumbar spine.  The examiner noted that the Veteran was either unable or unwilling to attempt lateral flexion to either side.  He was able to rotate; however, to the right and left as he left the examining room which appeared completely inconsistent with his inability to carry out other sequential range of motion testing in his lumbar spine.  There was no associated lumbar spasm or muscle guarding by palpation.  He had tenderness of an "inconstant" (sic) nature at various sites at different levels throughout the lumbar spine.  He had very satisfactory gluteal tone.  He flexed his hips and knees when he removed his shoes and socks.  He appeared perfectly comfortable while sitting on the examining table and had completely normal passive straight leg raising on both sides along with easily obtainable deep tendon reflexes and normal sensation to epicritic pinwheel testing in both feet.  His great toe extensors were strong and there was no evidence of muscle atrophy by tape measurement in either lower extremity.  The examiner opined that the Veteran's inability or unwillingness to make even a stable attempt at lumbar flexion and extension yet the preserved and adequate rotation of the trunk on the pelvis appeared contradictory.  There was no indication of any lumbar radiculopathy in either lower extremity.  The examiner concluded that the element of exaggeration and disproportionate subjective complaints raised obvious questions as to the authenticity of the symptoms described by the Veteran.  The diagnoses included chronic regional low back pain syndrome and mild degenerative disc degeneration with small midline L4-L5 bulge.

An April 2007 Social Security Administration Questionnaire on Pain completed by noted complaints of low back pain that did not spread.  The Veteran reported problems sleeping due to his back pain and that walking helped to relieve the pain.  

An April 2008 Emergency Department Report for an unrelated complaint noted negative musculoskeletal review of the symptoms including no tenderness to palpation of the back and normal inspection.  

In July 2008, the Veteran reported that he had been treated with Botox, one epidural, acupuncture, and physical therapy for four months which did not help.  An August 2008 rheumatology consultation indicates that the Veteran reported physical therapy for 10 months in 2003 and multiple injections with little improvement.  The Veteran reported having no days without back pain and that the pain was usually 10/10 in severity.  There was no leg numbness or weakness.  The rheumatologist recommended that the Veteran use a cane on the side that is less painful to improve his stability and for support.  

In a September 2008 addendum, the rheumatologist noted that the Veteran's back pain was likely chronic musculoskeletal low back pain and commented, "As you know this can be very difficult to treat.  He has already tried most of the interventions that we would offer.  Will refer to pain clinic for other modes of therapy or institution of narcotic therapy if they feel it is appropriate."

In October 2008, the Veteran reported right sided, "knot like" back pain.  The Veteran reported that moving slightly in his chair hurt him, that he felt worse in the morning but somewhat better as the day went on.  He reported that a lidocaine patch would not stay on.  Physical examination revealed that the Veteran ambulated with a right leg limp and that he used a walking cane.  He was able to move all extremities within normal limits.  The Veteran described his pain level as 10/10.  He described his pain as a pins/needles prick, throbbing, sharp, and deep feeling located in his lower back L4-L5 region and occasionally in his lateral right leg to knee.  He denied lower extremity motor weakness, as well as loss of control of bladder/bowel function.  The Veteran was unable to perform lumbar extension due to complaints of severe pain.  He complained of pain during palpation of the lumbar L4-L5 paraspinal region with myofascial component.  Straight leg raising and Faber tests were negative.  

Social Security records include a November 2008 Consultative Examination report in which it was noted that the appellant could not flex the lumbar spine more than approximately 30 degrees and that upon arising from the examination table, significant back spasm was induced requiring that he walk about the office for a few minutes until the spasm released.

In December 2008, the Veteran reported falling down four stairs three days prior at which time his low back pain was just in the midline but was at that time diffusely in the lower back.  He denied radiating pain down his legs.  He denied bladder, and bowel incontinence.  The Veteran was able to walk with moderate difficulty.  It was noted that he had been taking gabapentin and Nabumetone for pain.  

A January 2009 lumbar MRI report indicated that the appearance of the lumbar spine could explain worsening chronic low back pain. 

In May 2009, the Veteran's lumbar spine was tender and there was spasm.  He demonstrated a limping gait.  

In May 2010, the Veteran was slow to stand and he was noted to be hunched over.  Physical examination demonstrated a lumbar spasm, tight muscles, and a decreased range of motion with lateral/forward flexion.  The appellant was unable to touch his toes, he was slow getting on table, and he walked with limp as did not have his cane.  There was a positive straight leg raising bilaterally.  A MRI was noted to show degenerative joint disease.

In July 2013, the Veteran reported that he walked daily to reduce back pain.  In November 2013, he reported that his back pain was much improved with pain at 3/10 level since restarting methocarbamol, menthol cream, TENS unit, and gym.  It was noted that the Veteran continued on gabapentin and naproxen as well.  He was to start water therapy.  In November 2013, it was noted that the Veteran had been using a wheelchair.  The appellant's comments indicate that he did not like being in the chair although he reported back pain with walking.  Back pain reportedly was now worse, especially when he did not use a cane.

In January 2014, the Veteran denied back pain.  Active lumbar motion in each plane of movement was limited to 30 degrees.  Lower extremity strength was 5/5, deep tendon reflexes were 2; and Babinski was negative.  There were no gross sensory deficits in the feet.  Leg length inequality test was negative, seated straight leg raising was negative, Faber showed left hip pain, and Trendelenburg was negative.

In this case, although the record indicates a fluctuation in the Veteran's ability to move his lumbar spine, it appears that at its worst, the Veteran's forward flexion was limited to 30 degrees as of October 8, 2004.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that from October 8, 2004 to April 15, 2014, a 40 percent evaluation is warranted.  

Prior to October 8, 2004, however, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less, let alone ankylosis of the thoracolumbar spine.  There is also no evidence of incapacitating episodes.  Thus, the Board finds that prior to October 8, 2004, an evaluation in excess of 20 percent is not warranted.  

In addition, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during a 12-month period, the Board finds that entitlement to an evaluation in excess of 40 percent is not warranted at any time prior to April 16, 2014.      

As noted above, effective from April 16, 2014, the Veteran's service-connected lumbar spine disability was recharacterized as lumbar degenerative disc disease with degenerative arthritis and evaluated as 60 percent disabling pursuant to Diagnostic Code 5243.  Although the Diagnostic Code was changed, the newly characterized service-connected lumbar spine disability is evaluated under the same criteria.  

Diagnostic Code 5243 provides a maximum 60 percent rating for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Alternatively, the general rating formula provides a 100 percent evaluation for unfavorable ankylosis of the entire spine, with no other rating higher than 50 percent.  

The Veteran's currently assigned 60 percent evaluation under Diagnostic Code 5243 is the maximum possible rating under that diagnostic code.  The only possible increase in his evaluation for lumbar spine disability would be a 100 rating if there was evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

During the entire appeal period, the Veteran has maintained at least some lumbar motion.  At the April 2014 VA examination, flexion was to 15 degrees; and there was movement with lateral flexion and rotation.  The examiner noted that the Veteran had no ankylosis.  The Veteran has not contended, nor does the objective medical evidence indicate, that there is any diagnosis of ankylosis of the entire spine at any point during the appeal period.  

Since April 16, 2014, the Veteran is receiving the maximum schedular rating under the General Rating Formula for Diseases and Injuries of the Spine for a disability of the thoracolumbar spine.  There is simply no basis for a higher rating.

In regard to combining separate evaluations of chronic orthopedic and neurologic manifestations, service connection has not been established for lower extremity radiculopathy.  As such, the Board does not have jurisdiction to award an increased evaluation based on any neurological symptoms.  




Right Elbow

The Veteran's right olecranon bursitis was evaluated pursuant to Diagnostic Codes 5010-5019 as noncompensably disabling from December 21, 2003 to April 27, 2014, and as 10 percent disabling since April 28, 2014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 5010 provides that traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Bursitis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019, which is to be rated on limitation of motion of the affected parts, as degenerative arthritis.

Under Diagnostic Code 5206 when flexion of the major forearm is limited to 100 degrees a 10 percent rating is assigned.  When flexion is limited to 90 degrees a 20 percent rating is assigned.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5207 when extension of the major forearm is limited to 45 degrees is assigned a 10 percent rating.  When extension of the major forearm is limited to 75 degrees a 20 percent rating is assigned.  Id.

Under Diagnostic Code 5208, a 20 percent rating is assigned when forearm flexion is limited to 100 degrees and extension limited to 45 degrees in either extremity.  Id.

Under Diagnostic Code 5213, a 10 percent rating is assigned for limitation of supination to 30 degrees or less.  A 20 percent rating is assigned for limitation of pronation of the major extremity for motion lost beyond the last quarter of the arc, where the hand does not approach full pronation.  Id.

Plate I under 38 C.F.R. § 4.71a shows that the normal range of elbow motion is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.

The Veteran underwent VA examination in February 2004 at which time he reported right elbow pain for several months.  He also reported that x-rays taken were okay.  Physical examination demonstrated some right elbow tenderness at the olecranon process.  The Veteran was diagnosed as having right olecranon bursitis on nonsteroidal anti-inflammatory medications.

At a VA examination in April 2014 the Veteran reported  pain in both elbows, the left more than the right.  He was noted to be right hand dominant.  Right elbow flexion was to 115 degrees with objective pain motion at 50 degrees; there was no limitation of extension.  The Veteran was able to perform repetitive-use testing with three repetitions with flexion then limited to 130 degrees and full extension.  The Veteran showed no additional limitation of elbow and forearm motion following repetitive motion.  The Veteran did have functional loss and/or functional impairment including less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and swelling.  The Veteran's right elbow showed 4/5 strength, and there was no ankylosis of the elbow.  There was no impairment of supination or pronation.

The Board finds that a 10 percent evaluation is warranted for right olecranon bursitis during the entire appeal period.  It is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion.  38 C.F.R. § 4.59.  The Court has held that this regulation applies regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  At the February 2004 VA examination, the Veteran reported right elbow pain for several months.  Although the VA examiner did not provide range of motion findings, he did note that the Veteran demonstrated some right elbow tenderness.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his report of a painful elbow in addition to objective evidence of tenderness of palpation provides a basis for a compensable evaluation based on painful motion. 

The Board, however, finds that entitlement to an evaluation in excess of the 10 percent for the Veteran's right elbow disability is not warranted at any time during the appeal period.  Range of motion findings made on VA examination reflect some limitation of motion of the right elbow; however, the evidence does not show flexion limited to 90 degrees or extension limited to 75 degrees.  As such, there is no basis upon which to assign a 20 percent evaluation under Diagnostic Code 5206 or 5207, respectively.  

The Board has also considered whether a separate and/or higher rating is warranted under any other Diagnostic Codes applicable to disability of the elbow. However, as neither ankylosis, a flail joint, nor nonunion nor malunion of the radius or ulna are shown or alleged, there is no basis for assigning a rating under any of these Codes. 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212. 

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Veteran's right elbow disability is already compensated as 10 percent disabling based on painful motion.  A higher evaluation than 10 percent is not warranted under sections 4.40 and 4.45. 

Other considerations

The discussions above reflect that the symptoms of the Veteran's lumbar spine disability and right elbow disability are contemplated by the applicable rating criteria.  The effects of his disability, including back and elbow pain in addition to weakened movement, excess fatigability, incoordination, pain on movement, and swelling, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an evaluation higher than 20 percent prior to October 8, 2004, for chronic low back pain with disc collapse at L4-L5 level is denied.

Entitlement to an evaluation of 40 percent, but no higher, from October 8, 2004 to April 15, 2014, for chronic low back pain with disc collapse at L4-L5 level is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation higher than 60 percent since April 16, 2014, for lumbar spine degenerative disc disease with degenerative arthritis is denied.

Entitlement to a 10 percent evaluation, but no higher, prior to April 28, 2014, for right olecranon bursitis is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation higher than 10 percent since April 28, 2014, for service-connected right olecranon bursitis is denied.


REMAND

With respect to the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 14, 2004, as noted above, a request for benefits based on individual unemployability is reasonably raised by the evidence of record.  Rice, 22 Vet. App. at 447.  That claim, however, has not been adequately developed for Board review.  Consideration should be on a schedular or extraschedular basis, as appropriate.

Accordingly, the case is REMANDED for the following action:

Consideration of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 14, 2004, should be undertaken, complete with all notice and development indicated.  Consideration on a schedular or extraschedular basis is warranted.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


